The Chancellor
was of opinion that the general rules of the Court when made and promulgated as such, have, so long as they remain unrescinded or unmodified, the force and effect of law, and are equally binding on parties and the Court. They may by general order be modified, changed or rescinded, or at the time of their adoption there may be reserved a power to exercise discretion in particular cases; but while they are in force, and without such qualification reserved, they must be applied to all cases coming within their provisions.
He considered that under the particular rule in question, the Register having performed the service had acquired a right to the compensation at the rate allowed by the rule of court, and to deprive him of it by special order made in a particular case would be analogous to the deprivation of vested rights by retrospective legislation.
With respect to the objection of want of power to make this rule, he considered that the promulgation of the rule was a decision by the preceding Chancellor that the power existed; and this Court should proceed cautiously in reversing its own decisions, requiring that it should appear very clearly that the rule which it was sought to ignore was neither authorized by statute law then in force, nor by the inherent powers of the Court of Chancery. The authority conferred by Rev. Code (1893) 919, ch. 125, sec. 45, cited by counsel for the Register in Chancery, seemed to be sufficient independently *446of the common law powers of the Court to cover the case and had evidently been so held by Chancellor Wolcott.*
The objection to the charge made by the Register in Chancery was overruled and the account was approved and passed as it had been stated.
Note.—The Chancellor considered the binding authority of rules to be too well established both in principle and by authority to cite cases upon the subject; but it may be useful to refer in a note to the principal American authorities, for the convenience of the solicitors of this Court. They show how frequently and how thoroughly the subject has been considered by our Courts.
The doctrine that general rules are binding upon the Court, as well as upon parties, until rescinded or modified by general order, except where in the original rule or body of rules, there is reserved a power to exercise discretion in particular cases, has been recognized in many states.
The law as stated by the Chancellor has been applied to a great variety of rules in language so nearly similar in its terms as to seem more like the deliverances of courts of the same jurisdiction than of entirely independent ones, as are those of the different States from which the cases are cited. The decisions to this effect are as follows: Carroll vs. Barber, 7 Har. & J. 454; Wall vs. Wall, 2 Har. & G. 79; Benson vs. Davis, 6 Har. & J. 272; Abercombe vs. Riddle, 3 Md. Ch. Dec. 320; Hughes vs. Jackson, 12 Md. 450; Quinn vs. Brook, 22 Md. 288; Thompson vs. Hatch, 3 Pick. 512; Tripp vs. Brownell, 2 Gray 402; Rathbone vs. Rathbone, 4 Pick. 92; Parker vs. Blood, 128 Mass. 543; Pratt vs. Pratt, 157 Mass. 503, 21 L. R. A. 97; Witzler vs. Collins, 70 Me. 200; Walker vs. Ducross, 18 La. Ann. 703; Beveredge vs. Hewitt, 8 Ill. App. 467; Owens vs. Ranstead, 22 Ill. 161; Lancaster vs. Waukegan, &c. R. R. Co., 132 Ill. 492, 24 N. E. 629; Magnuson vs. Billings, 152 Ind. 177; David vs. Aetna Insurance Co. 9 Ia. 45; Burlington & Mo. River R. R. vs. Marchand, 5 Clark (Ia.) 468; Little vs. Ivancovitch, 10 Nev. 41; Baker vs. State, 84 Wis. 584; Ogden vs. Robertson, 15 N. J. L. 124; Marsh vs. Crawford, 1 Swan 116; Maultsby vs. Carty, 11 Humph. 361; Coyote G. & N. S. Co. vs. Ruble, 9 Ore. 121.
In the case last cited*the opinion of Lord, C. J., (originally a member of the Delaware Bar) contains the most thorough and elaborate discussion of the subject to be found in any of these cases.. In many of the above cases the violation of its rule by the court was held to be reversible error.
*447In some jurisdictions, a disposition has been shown to relax the operation of general rules in case where their enforcement would have worked hardship or injustice, but in no single case has it been done when anything analogous to a property right would be thereby divested. The cases which may be consulted in a thorough examination of the subject are here noted, but it is to be observed that in many of them, what was said upon the subject under consideration was obiter, while in others the rules in question were those of pleading or practice merely, and in most of them there was no discussion of the question and usually there appears to have been no examination of authorities. Sheldon vs. Risedorph, 23 Minn. 518; Gillette-Herzog Mfg. Co. vs. Ashton,5 5Minn. 75; Lance vs. Bonnell, 105 Pa. St. 46; DeLeon vs Owen, 3 Tex. 153; Denning vs. Foster, 42 N. H. 165; Eastman vs. Amoskeag Mfg. Co., 44 N. H. 143; Greene vs. Harris, 11 R. I. 5; Smith vs. Smith, 1 Paige 391; Caldwell vs. Mayor of Albany, 9 Paige 512; United States vs. Breitling, 20 How. 252; Russell vs. McClellan, 3 Woodb. & M. 157, Fed. Cas. No. 12, 158; Wallace vs. Clark, id. 359; Fed. Cas. No. 17098; So. Pacific Co. vs. Johnson, 69 Fed. Rep. 559; Mutual Building Fund vs. Bossieux, 1 Hughes 386; McNeish vs. Hulless Oats Co., 57 Vt. 316.
In California, the cases are conflicting. The rules are held binding in Hagar vs. Mead, 25 Cal. 599 and Hanson vs. McCue, 43 Cal. 178. Decisions conflicting with these are People vs. Williams, 32 Cal. 280; Prickett vs. Wallace, 54 Cal. 147; Sullivan vs. Wallace, 73 Cal. 307.
Citations from English authorities are not made because they would only disclose such differences in the way of statutory regulation, and in the constitution of the courts as to render them valueless for the purposes of this note, unless accompanied by citations and comments beyond its province or scope.

The fees prescribed by the rule .under consideration in this case have been recently approved by the Legislature, by the enactment of a revised fee bill containing essentially the same rate of charges prescribed by this rule. 24 Del. Laws 668, ch. 246, sec. 13.